Case: 4:17-cv-02455-CDP Doc. #: 140 Filed: 04/03/19 Page: 1 of 3 PageID #: 3032




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MALEEHA AHMAD, et al.,                       )
                                             )
                        Plaintiffs,          )
                                             )
       v.                                    )       No. 4:17-cv-2455 CDP
                                             )
CITY OF ST. LOUIS, MISSOURI,                 )
                                             )
                        Defendant.           )


                      Consent Motion for Extension of Time to File Response

       Plaintiffs move for a ten-day extension of time, from April 5, 2019 to April 15, 2019, in

which to file their response to Defendant’s Motion to Dissolve Preliminary Injunction and

Dismiss, ECF No. 126. In support, they state:

       1. On March 29, 2019, Defendant filed a Motion to Dissolve Preliminary Injunction and

            Dismiss, ECF No. 126.

       2. The motion was accompanied by a motion to exceed page limitations, which was

            granted on April 1, 2019, ECF No. 134, permitting Defendant to file a thirty-nine

            page memorandum in support of the Motion to Dissolve Preliminary Injunction and

            Dismiss, ECF No. 135.

       3. The Motion to Dissolve Preliminary Injunction and Dismiss includes thirty-seven

            exhibits, which includes more than 1,300 pages of documents. The exhibits also

            include two flash drives, three DVDs, and an external drive that contain lengthy

            videos.

       4. Plaintiffs’ response to a motion of this nature is due on April 5, 2019.
Case: 4:17-cv-02455-CDP Doc. #: 140 Filed: 04/03/19 Page: 2 of 3 PageID #: 3033



       5. Because of the volume of material filed by Defendant, Plaintiffs require additional

          time to file their response.

       6. In addition, Plaintiff need additional time because of the press of other business,

          including previously scheduled depositions in this case. These include the depositions

          of Dustin Boone on April 5, Sisavath Signharath on April 8, City of St. Louis

          (pursuant to Federal Rule of Civil Procedure 30(b)(6)) on April 8, Lyda Krewson on

          April 9, Justin Johnson on April 9, Joe Calabro on April 10, Mike Deeba on April 11,

          and Joe Lankford on April 12.

       7. No prejudice will befall Defendant by grant of this motion. The preliminary

          injunction was entered on November 15, 2017, ECF No. 58—499 days before

          Defendants’ Motion to Dissolve Preliminary Injunction and Dismiss— so any brief

          delay in resolution of Defendant’s request that the injunction be dissolved is of little

          harm. Moreover, discovery concludes on April 29, 2019, ECF No. 81, so, with or

          without the extension, resolution of Defendant’s request that this case be dismissed

          will not avoid or minimize the conduct of discovery.

       8. Defendant consents to this request for an extension of time.

WHEREFORE Plaintiffs move for an extension of time through April 15, 2019 to file their

response to Defendant’s Motion to Dissolve Preliminary Injunction and Dismiss.

                                                     Respectfully submitted,

                                                     /s/ Anthony E. Rothert
                                                     Anthony E. Rothert, #44827MO
                                                     Jessie Steffan, #64861MO
                                                     ACLU of Missouri Foundation
                                                     906 Olive Street, Suite 1130
                                                     St. Louis, Missouri 63101
                                                     (314) 652-3114
                                                     arothert@aclu-mo.org
Case: 4:17-cv-02455-CDP Doc. #: 140 Filed: 04/03/19 Page: 3 of 3 PageID #: 3034



                                          jsteffan@aclu-mo.org

                                          Gillian R. Wilcox, #61278MO
                                          406 West 34th Street, Suite 420
                                          Kansas City, Missouri 64111
                                          ACLU of Missouri Foundation
                                          (816) 470-9938
                                          gwilcox@aclu-mo.org
                                          Attorneys for Plaintiffs
